IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


EUGENE A. VERDON, JR.,

               Appellant,

v.                                                       Case No. 5D16-3577

DANDAN SONG,

               Appellee.

________________________________/

Opinion filed June 29, 2018

Appeal from the Circuit Court
for Sumter County,
William H. Hallman, III, Judge.

John W. Zielinski, of NeJame Law, P.A.,
Orlando, for Appellant.

Brandon W. Banks, and Brian M. Walsh, of
Walsh Banks, PLLC, Orlando, for Appellee.


PER CURIAM.

      Eugene A. Verdon, Jr., appeals from the trial court’s order dismissing his two-count

second amended complaint (the “complaint”) with prejudice for failure to state a cause of

action against his wife, Dandan Song.1 Husband argues that he sufficiently pled a cause

of action for both abuse of process and malicious prosecution. We agree and reverse.




      1   Our record indicates that the parties’ dissolution proceeding remains pending.
       Husband’s complaint alleged that his wife manufactured evidence and falsely

accused him of domestic violence, leading to his arrest and criminal prosecution. Then,

days after Husband was formally charged, Wife attempted to use Husband’s credit card,

but the transaction was declined.

       As a result, Wife allegedly left a voicemail in which she attempted to extort

Husband. In that voicemail, she said she would not feel guilty about pressing charges

because Husband had restricted her use of the credit card, and that Husband should call

her before she does something he “could not fix.” The complaint goes on to allege that

Wife subsequently filed a sworn affidavit in support of the criminal charges that contained

numerous false statements and signed a request to prosecute.

       Importantly, Husband alleged that the criminal proceeding ended with a bona fide

termination in his favor when the State nolle prossed the charges against him because

“the likelihood of a conviction at a criminal jury trial was slight.” The complaint further

alleged that the nolle prosequi “was not based on technical or procedural reasons, nor

was it based on considerations other than the merits of the case.”

       The trial court dismissed Husband’s complaint with prejudice, concluding that his

allegations on the abuse of process action were conclusory and that he failed to allege

an essential element of a malicious prosecution action as he “failed to assert there was a

bona fide termination of the legal proceedings in his favor.”

                                    Standard of Review

       “A motion to dismiss is designed to test the legal sufficiency of the complaint, not

to determine factual issues.” Minor v. Brunetti, 43 So. 3d 178, 179 (Fla. 3d DCA 2010)

(quoting The Fla. Bar v. Greene, 926 So. 2d 1195, 1199 (Fla. 2006)).




                                             2
alleged a cause of action for abuse of process, and the trial court’s order dismissing this

claim with prejudice was in error.

                  Husband’s Malicious Prosecution Cause of Action

       Wife also argues, without citation to authority, that the malicious prosecution cause

of action2 was properly dismissed because it did not allege that “there was no chance of

a conviction or exculpatory evidence existed” and that the State did not admit that

Husband was innocent of the criminal charges. We again disagree.

        “It is axiomatic that a plaintiff in a malicious prosecution case must, as an essential

element of that cause of action, establish that the prior litigation giving rise to the malicious

prosecution suit ended with a ‘bona fide termination’ in that party's favor.” Doss v. Bank

of Am., N.A., 857 So. 2d 991, 994 (Fla. 5th DCA 2003) (citations omitted). This means

that the prior proceeding must end in a manner that indicates the plaintiff’s innocence of

the charges or allegations. Id. In other words, “suits that terminate because of technical

or procedural reasons or considerations other than the merits of the first suit, are not

‘bona fide terminations’ and will not support a malicious prosecution suit.” Id. at 995.

       The complaint in this case alleged that the charges against Husband were nolle

prossed “after a review of the merits” because the chance of a conviction was “slight” and

that the nolle pros was not based upon any “technical or procedural reasons.” Husband



       2  “In order to prevail in a malicious prosecution action, a plaintiff must establish
that: (1) an original criminal or civil judicial proceeding against the present plaintiff was
commenced or continued; (2) the present defendant was the legal cause of the original
proceeding against the present plaintiff as the defendant in the original proceeding; (3)
the termination of the original proceeding constituted a bona fide termination of that
proceeding in favor of the present plaintiff; (4) there was an absence of probable cause
for the original proceeding; (5) there was malice on the part of the present defendant; and
(6) the plaintiff suffered damage as a result of the original proceeding.” Alamo Rent-A-
Car, Inc. v. Mancusi, 632 So. 2d 1352, 1355 (Fla. 1994) (citations omitted).


                                               5
Jennings v. Shuman, 567 F.2d 1213, 1219 (3d Cir. 1977) (emphases added).

                    Husband’s Abuse of Process Cause of Action

       Wife argues that Husband’s allegation of extortion “rings hollow” because the

complaint did not allege that Wife expressly conditioned her continued prosecution of

Husband upon failure to receive access to the credit card. We disagree.

       A cause of action for abuse of process requires a plaintiff to plead that: “(1) the

defendant made an illegal, improper, or perverted use of process; (2) the defendant had

an ulterior motive or purpose in exercising the illegal, improper or perverted process; and

(3) the plaintiff was injured as a result of defendant’s action.” Hardick v. Homol, 795 So.
2d 1107, 1111 n.2 (Fla. 5th DCA 2001) (citation omitted). “The usual abuse of process

claim involves some form of extortion–using a criminal prosecution to force payment of a

civil debt.” Bembry v. City of Tallahassee, 19 Fla. L. Weekly Fed. D 661 (N.D. Fla. Apr.

24, 2006) (citation omitted).

       Here, Husband alleged that Wife referenced the criminal charges and implicitly

demanded use of his credit card or she would do something that “he could not fix.” The

complaint alleged that she made this threat in an attempt to extort Husband after the State

had filed formal charges against him, and that Wife thereafter filed a false affidavit and a

request for prosecution.

       These allegations sufficiently allege that Wife attempted to extort Husband by

using the pending criminal proceedings to gain use of his credit card. Husband was not

required to allege that Wife expressly connected the use of Husband’s credit card to the

pending criminal proceedings. Therefore, we conclude that the complaint sufficiently




                                             4
alleged a cause of action for abuse of process, and the trial court’s order dismissing this

claim with prejudice was in error.

                  Husband’s Malicious Prosecution Cause of Action

       Wife also argues, without citation to authority, that the malicious prosecution cause

of action2 was properly dismissed because it did not allege that “there was no chance of

a conviction or exculpatory evidence existed” and that the State did not admit that

Husband was innocent of the criminal charges. We again disagree.

        “It is axiomatic that a plaintiff in a malicious prosecution case must, as an essential

element of that cause of action, establish that the prior litigation giving rise to the malicious

prosecution suit ended with a ‘bona fide termination’ in that party's favor.” Doss v. Bank

of Am., N.A., 857 So. 2d 991, 994 (Fla. 5th DCA 2003) (citations omitted). This means

that the prior proceeding must end in a manner that indicates the plaintiff’s innocence of

the charges or allegations. Id. In other words, “suits that terminate because of technical

or procedural reasons or considerations other than the merits of the first suit, are not

‘bona fide terminations’ and will not support a malicious prosecution suit.” Id. at 995.

       The complaint in this case alleged that the charges against Husband were nolle

prossed “after a review of the merits” because the chance of a conviction was “slight” and

that the nolle pros was not based upon any “technical or procedural reasons.” Husband



       2  “In order to prevail in a malicious prosecution action, a plaintiff must establish
that: (1) an original criminal or civil judicial proceeding against the present plaintiff was
commenced or continued; (2) the present defendant was the legal cause of the original
proceeding against the present plaintiff as the defendant in the original proceeding; (3)
the termination of the original proceeding constituted a bona fide termination of that
proceeding in favor of the present plaintiff; (4) there was an absence of probable cause
for the original proceeding; (5) there was malice on the part of the present defendant; and
(6) the plaintiff suffered damage as a result of the original proceeding.” Alamo Rent-A-
Car, Inc. v. Mancusi, 632 So. 2d 1352, 1355 (Fla. 1994) (citations omitted).


                                               5
was not required to allege that the nolle prosequi was entered because “there was no

chance of a conviction or exculpatory evidence existed.” Likewise, the State was not

required to explicitly affirm Husband’s innocence before he could maintain a cause of

action for malicious prosecution. As such, we find that the trial court erred when it

dismissed Husband’s complaint for failure to plead a bona fide termination of the criminal

proceeding in his favor.

      We therefore reverse the trial court’s order dismissing the complaint with prejudice

and remand for further proceedings.

      REVERSED and REMANDED.

COHEN, C.J., TORPY, AND EISNAUGLE, JJ., concur.




                                            6